WOODLEY, Judge.
The first count of the information charged appellant with the offense of selling whisky in a dry area, while the second count alleged the unlawful possession of liquor for the purpose of sale in a dry area. Finding appellant guilty under both counts, the jury assessed the punishment at a fine of $1,000 and six months in jail.
All proceedings appear to be regular and nothing is presented for review by this court as the record on appeal contains no statement of facts or bills of exception.
The judgment is affirmed.